Citation Nr: 0329876	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-13 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1951 to November 
1951.  He died on April [redacted], 1996.  The appellant is his widow.  
Her claim comes before the Board of Veterans' Appeals on 
appeal from a December 1997 rating decision entered by the 
Newark, New Jersey Department of Veterans Affairs (VA), 
regional office (RO).  


FINDINGS OF FACT

1.  The RO last denied the appellant entitlement to service 
connection for the cause of the veteran's death in a July 
1996 rating decision.

2.  The RO notified the appellant of the July 1996 rating 
decision and of her appellate rights with regard to that 
decision, but the appellant did not timely appeal that 
decision to the Board.  

3.  The evidence added to the record since July 1996 is 
neither cumulative, nor redundant, but it does not bear 
directly and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled, it is not so significant that it must 
be considered to decide fairly the merits of the appellant's 
claim.


CONCLUSIONS OF LAW

1.  The RO's July 1996 rating decision, in which the RO 
denied entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  The Board acknowledges that, 
in a rating decision dated December 1997, and a subsequently 
issued statement of the case and supplemental statement of 
the case, the RO characterized the issue on appeal as 
entitlement to service connection for the cause of the 
veteran's death.  However, given that the RO previously 
denied the appellant entitlement to this benefit and the RO's 
decision became final, the appellant must submit new and 
material evidence to reopen the claim.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal despite the RO's action in denying the claim on its 
merits.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The amendment to 38 
C.F.R. 
§ 3.156(a) and the second sentences of 38 C.F.R. § 3.159(c) 
and 38 C.F.R. 
§ 3.159(c)(4)(iii) are effective for all claims filed on or 
after August 29, 2001. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, VA strictly 
complied with the notification provisions of the VCAA by 
informing the appellant and her representative of the 
information and evidence needed to substantiate and complete 
the claim at issue in this appeal.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

For instance, in the rating decision dated December 1997, a 
letter notifying the appellant of that decision, the 
statement of the case issued in October 1998 and the  
supplemental statements of the case issued in June 1999 and 
June 2002, the RO informed the appellant of the reasons her 
claim had been denied, the evidence needed to substantiate 
her claim and provided her an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of her 
claim.  The RO may have erred by failing to furnish the 
appellant the regulations pertinent to claims to reopen, 
however, by deciding the appellant's claim on its merits and 
providing her regulations pertinent to service connection 
claims, the RO actually afforded the appellant more process 
than she was due.  Accordingly, any such error was harmless.  

In addition, in the supplemental statement of the case issued 
in June 2002, the RO specifically notified the appellant of 
the VCAA, provided her the pertinent provisions of that law, 
and reconsidered her claim pursuant thereto.  As well, the RO 
asked the appellant to indicate whether she wished VA to 
assist her in obtaining additional information or evidence on 
her behalf.  The RO explained that it would make reasonable 
efforts to so assist the appellant provided she identified 
the names and addresses of the custodians of the evidence, 
the time frame covered by such evidence and the conditions 
for which the veteran was treated.  The RO requested the 
appellant to sign the enclosed forms authorizing the release 
of the veteran's medical records, or alternatively, to submit 
the requested evidence on her own initiative within 60 days.  

This VCAA notification letter is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  Even though the June 
2002 supplemental statement of the case referred to a 
response period of 60 days, the RO subsequently allowed a 
full year to pass without readjudicating the appellant's 
claim and certifying it to the Board for appellate review.  
Clearly, the appellant was not prematurely denied her claim 
prior to expiration of the one-year period allowed for 
submitting evidence in support of a claim.  Given comments 
made by the appellant's representative in an Appellant's 
Brief dated September 2003, it appears that the appellant was 
aware of the time she had left to submit evidence.  Despite 
this fact, she chose not to submit additional evidence in 
support of her claim.  

The appellant's representative now argues that, due to the 
complexity and controversy of the issue involved in this 
case, VA should obtain an independent medical expert opinion 
addressing whether the medications the veteran was taking for 
his service-connected disabilities during his lifetime caused 
or contributed to his death.  See Appellant's Brief at 2 
(Sept. 12, 2003).  The Board acknowledges the 
representative's argument; however, it must first be 
determined whether new and material evidence has been 
submitted to reopen the claim before any such development 
would be warranted.  

II.  Analysis of Claim

The appellant seeks entitlement to Dependency and Indemnity 
Compensation (DIC) benefits on the basis that her spouse, the 
veteran, died of a service-connected disability.  DIC 
benefits may be paid to a veteran's widow in certain 
instances, including when a veteran dies of a service-
connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2003).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

The RO previously denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death in 
a decision dated July 1996.  At that time, the veteran was 
service connected for a low back disability, evaluated as 40 
percent disabling, and for an appendectomy scar, evaluated as 
non-compensably disabling.  The evidence of record included 
the veteran's service medical records, VA and private 
treatment records, VA examination reports, and death 
certificate, none of which established a relationship between 
a service-connected disability and the cause of the veteran's 
death.  The evidence of record also included written 
statements of the appellant and her representative, which 
included the argument that the medication the veteran was 
taking for his service-connected disabilities contributed to 
his death.  The RO based its denial on the finding that the 
evidence of record failed to establish a relationship between 
the veteran's military service and death.  In a letter dated 
the same month, the RO notified the appellant of the July 
1996 rating decision and of her appellate rights with regard 
to that decision.  Thereafter, the appellant initiated, but 
did not timely perfect, an appeal of the decision to the 
Board.  The July 1996 decision is thus final.  38 U.S.C.A. 
§ 7105 (West 2002). 

The appellant attempted to reopen her claim for service 
connection for the cause of the veteran's death in September 
1997.  A claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  See also 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2003) 
(effective for claims filed as of August 29, 2001)); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening a claim, 
unless it is inherently false or untrue or, if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the RO's July 1996 rating decision includes 
an amended death certificate, copies of articles on 
medications, medication inserts, VA and private treatment 
records, a VA physician's opinion, written statements of the 
appellant and her representative, and hearing testimony of 
the appellant.  With the exception of some of the written 
statements, the Board finds that this evidence is new as it 
is neither cumulative, nor redundant.  The Board does not, 
however, find that this evidence is material as it does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled, it is not so significant that 
it must be considered to decide fairly the merits of the 
claim.  

The newly submitted written statements of the appellant and 
her representative and the appellant's hearing testimony 
elaborate on all previous written statements.  They include 
the more specific argument that the medications the veteran 
was taking for his service-connected back disability caused 
renal failure, which in turn contributed to his death.  They 
also include the argument that doctors told the appellant 
that long-term use of pain medication may lead to kidney 
problems, which may then lead to kidney failure. 

The articles on medications and medication inserts indicate 
that pain medication may cause kidney problems, which in turn 
may lead to kidney failure.  

The amended death certificate includes a notation adding 
renal failure as a contributing factor in the veteran's 
death.  The original death certificate listed the immediate 
cause of death as cardiopulmonary arrest due to or the 
consequence of myocardial infarction due to or the 
consequence of coronary artery disease.  The treatment 
records confirm that the veteran suffered kidney failure 
immediately prior to his death.  They do not, however, show 
that he had kidney problems prior to his last 
hospitalization.

The VA physician's opinion rules out a relationship between 
the veteran's death and the pain medication he was taking.  
The opinion is based on a finding that the veteran had normal 
renal function prior to his last illness and that his renal 
failure resulted from multi-organ failure.  

Clearly, none of this newly submitted evidence establishes a 
relationship between a service-connected disability and the 
cause of the veteran's death.  The articles on medication and 
medication inserts provide general information regarding 
potential adverse consequences of certain medications, but do 
not address the veteran's particular circumstances.  The only 
medical evidence that directly addresses the veteran's 
circumstances specifically rules out any relationship between 
the veteran's medications and his death.  Having determined 
that new and material evidence has not been submitted, the 
appellant's previously denied claim of entitlement to service 
connection for the cause of the veteran's death may not be 
reopened and must be denied.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



